ICJ_131_ConstructionWallOPT_UNGA_NA_2004-01-30_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGAL CONSEQUENCES
OF THE CONSTRUCTION OF A WALL
IN THE OCCUPIED PALESTINIAN TERRITORY

(REQUEST FOR ADVISORY OPINION)

ORDER OF 30 JANUARY 2004

2004

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

CONSEQUENCES JURIDIQUES
DE L’EDIFICATION D'UN MUR
DANS LE TERRITOIRE PALESTINIEN OCCUPE

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 30 JANVIER 2004
Official citation:

Legal Consequences of the Construction of a Wall
in the Occupied Palestinian Territory,
Order of 30 January 2004, I.C.J. Reports 2004, p.

Mode officiel de citation:

Conséquences juridiques de l'édification d'un mur
dans le Territoire palestinien occupé,

ee)

ordonnance du 30 janvier 2004, C.J. Recueil 2004, p. 3

 

Sales number
ISSN 0074-4441 N° de vente:

ISBN 92-1-070988-8

 

879

 

 
30 JANUARY 2004

ORDER

LEGAL CONSEQUENCES
OF THE CONSTRUCTION OF A WALL
IN THE OCCUPIED PALESTINIAN TERRITORY

(REQUEST FOR ADVISORY OPINION)

CONSEQUENCES JURIDIQUES
DE L’EDIFICATION D'UN MUR |
DANS LE TERRITOIRE PALESTINIEN OCCUPÉ

(REQUÊTE POUR AVIS CONSULTATIF)

30 JANVIER 2004

ORDONNANCE
INTERNATIONAL COURT OF JUSTICE

2004 YEAR 2004
30 January
General List
No. 131 30 January 2004

LEGAL CONSEQUENCES
OF THE CONSTRUCTION OF A WALL
IN THE OCCUPIED PALESTINIAN TERRITORY

(REQUEST FOR ADVISORY OPINION)

ORDER

Present; President Sui; Vice-President RANJEVA; Judges GUILLAUME,
KOROMA, VERESHCHETIN, HIGGINS, PARRA-ARANGUREN, Koou-
MANS, REZEK, AL-KHASAWNEH, BUERGENTHAL, OWADA, SIMMA,
ToMKA; Registrar COUVREUR.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Articles 17, 24, 48 and 68 of the Statute of the Court and
to Articles 34, paragraph 2, and 102, paragraph |, of the Rules of Court,

Having regard to resolution A/RES/ES-10/14 of the Tenth Emergency
Special Session of the United Nations General Assembly, whereby the
Assembly decided to request the Court, pursuant to Article 65 of its
Statute, to give an urgent advisory opinion on the question stated
therein,

Having regard to the Order made by the Court on 19 December 2003
whereby (inter alia) it decided that the United Nations and its Member
States were considered likely, in accordance with Article 66, paragraph 2,

4
4 CONSTRUCTION OF A WALL (ORDER 30 I 04)

of the Statute, to be able to furnish information on all aspects raised by
the question submitted to the Court for advisory opinion, and provided
for the organization of the further procedure in the case,

Makes the following Order:

1. Whereas on 31 December 2003 the Government of Israel addressed
a letter to the Registrar of the Court, in which that Government referred
to the composition of the Court for purposes of its Order of 19 Decem-
ber 2003, and observed (inter alia) that “a Member of the Court who
has played a leading role in recent years in the very Emergency Special
Session from which the advisory opinion request has now emerged” is
participating in decisions in this case;

2. Whereas in that letter the Government of Israel stated further that

“Resolution A/RES/ES-10/14 requesting the advisory opinion
locates the request squarely in the context of the wider Arab-Israeli/
Israeli-Palestinian dispute. The essentially contentious nature of the
proceedings is also recognised by the Court’s invitation to Palestine
to participate in the case. It is inappropriate for a Member of the
Court to participate in decisions in a case in which he has previously
played an active, official and public role as an advocate for a cause
that is in contention in this case. Israel will be writing to the Presi-
dent of the Court separately on this matter pursuant to Article 34 (2)
of the Rules of Court”;

3. Whereas on 15 January 2004 the Government of Israel addressed a
confidential letter to the President of the Court referring to Article 34,
paragraph 2, of the Rules of Court, in which that Government identified
Judge Elaraby as the Member of the Court referred to in the previous
letter, and sought to bring to the attention of the President facts which
that Government considered of possible relevance to the participation of
Judge Elaraby in the case;

4. Whereas the Government of Israel referred in its confidential letter
not only to Judge Elaraby’s participation in the Tenth Emergency Special
Session of the General Assembly but also to his previous activities as
principal Legal Adviser to the Egyptian Ministry of Foreign Affairs
(1976-1978 and 1983-1987), and as Legal Adviser to the Egyptian Dele-
gation to the Camp David Middle East Peace Conference of 1978, and
his involvement in initiatives following the signing of the Israel-Egypt
Peace Treaty in 1979, concerning the establishment of autonomy in the
West Bank and the Gaza Strip; whereas the Government further cited
the published report of an interview given by Judge Elaraby to an
Egyptian newspaper in August 2001, which reports the views of Judge
Elaraby on questions concerning Israel;
5 CONSTRUCTION OF A WALL (ORDER 30 I 04)

5. Whereas the letter from the Government of Israel concludes by con-
tending that Judge Elaraby, both in his previous professional capacity
and in his statements of opinion, has been actively engaged in opposition
to Israel including on matters which go directly to aspects of the question
now before the Court;

6. Whereas in the case concerning the Legal Consequences for States
of the Continued Presence of South Africa in Namibia (South West
Africa) notwithstanding Security Council Resolution 276 (1970) the
Court ruled on objections, presented by the Government of South Africa
under Article 17, paragraph 2, of the Statute, to the participation of three
Members of the Court in the proceedings; whereas those objections were
based “on statements made or other participation by the Members con-
cerned, in their former capacity as representatives of their Governments,
in United Nations organs which were dealing with matters concerning
South West Africa”; whereas the Court reached the conclusion that such
activities did not attract the application of Article 17, paragraph 2 (1 C.J.
Reports 1971, p. 18, para. 9);

7. Whereas Article 17, paragraph 2, of the Statute excludes a Member
of the Court from participation in the decision of any case in which he
has previously taken part “as agent, counsel, or advocate for one of the
parties, or as a member of a national or international court, or of a com-
mission of enquiry, or in any other capacity”;

8. Whereas however the activities of Judge Elaraby referred to in the
letter of 15 January 2004 from the Government of Israel were performed
in his capacity of a diplomatic representative of his country, most of
them many years before the question of the construction of a wall in the
occupied Palestinian territory, now submitted for advisory opinion, arose;
whereas that question was not an issue in the Tenth Emergency Special
Session of the General Assembly until after Judge Elaraby had ceased to
participate in that Session as representative of Egypt; whereas in the
newspaper interview of August 2001, Judge Elaraby expressed no opinion
on the question put in the present case; whereas consequently Judge
Elaraby could not be regarded as having “previously taken part” in the
case in any capacity;

THE Court,

By thirteen votes to one,

Decides that the matters brought to the attention of the Court by the
letter of 31 December 2003 from the Government of Israel, and the
further confidential letter of 15 January 2004 from that Government, are
not such as to preclude Judge Elaraby from participating in the present
case.

IN FAVOUR: President Shi; Vice-President Ranjeva: Judges Guillaume,
6 CONSTRUCTION OF A WALL (ORDER 30 I 04)

Koroma, Vereshchetin, Higgins, Parra-Aranguren, Kooïjmans, Rezek, Al-
Khasawneh, Owada, Simma, Tomka;

AGAINST: Judge Buergenthal.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this thirtieth day of January, two thousand
and four, in two copies, one of which will be placed in the archives of the
Court and the other transmitted to the Government of Israel.

(Signed) SHi Jiuyong,
President.

(Signed) Philippe COUVREUR,
Registrar.

Judge BUERGENTHAL appends a dissenting opinion to the Order of the
Court.

(Initialled) J.Y.S.
({nitialled) Ph.C.
